BARKETT, Circuit Judge,
concurring:
I concur in Judge Barzilay’s opinion. The dissent claims that Appellant’s federal Sixth Amendment claim was adjudicated in the state courts and therefore we owe AEDPA deference to the state court’s decision. However, the state courts did not adjudicate Appellant’s claim that his rights under the Confrontation Clause had been violated. The state court instead exclusively relied on Florida rules of evidence to justify the exclusion of the Notice of Revocation and the Elliot acquittal. Thus, as Judge Barzilay explains, our review is de novo and AEDPA deference does not apply. Cone v. Bell, 129 S.Ct. at 1784 (2009).
The dissent appears to suggest that evidence which is properly excludable under Fla. Stat. § 90.403 can never violate the Confrontation Clause, under any set of circumstances. As a threshold matter, this argument was never made by the state, either in this court or any other, and is not properly before this court. In any case, Fla. Stat. § 90.403 asks courts to determine whether relevant evidence is otherwise inadmissible because its probative value is “substantially outweighed by the danger of unfair prejudice, confusion of issues, misleading the jury, or needless presentation of cumulative evidence.” Although some of these questions might be interrelated to a Confrontation Clause claim, there is an independent inquiry under the Confrontation Clause, which requires that defendants be “permitted to expose to the jury the facts from which *795jurors ... could appropriately draw inferences relating to the reliability of the witness.” Davis, 415 U.S. at 318, 94 S.Ct. 1105.
Moreover, there is no claim here that the evidence would mislead the jury, confuse the issues, or be cumulative. The only rationale given by the state courts for the exclusion is that the admission of the evidence would prejudice the State. But this prejudice consists simply of attacking the credibility of the State’s star witness, a prejudice which is actually one of the defendant’s rights protected by the U.S. Constitution and our adversarial system. See, e.g., United States v. Chandler, 326 F.3d 210, 223 (3d Cir.2003) (holding that, despite the government’s valid interest in keeping misleading information from the jury, limiting cross-examination as to witness’s motive for testifying against the defendant violated the Confrontation Clause).